               Case 5:11-cr-00683-BLF Document 107 Filed 07/20/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SUSAN KNIGHT (CABN 209013)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5056
 7        FAX: (408) 535-5066
          Email: Susan.Knight@usdoj.gov
 8

 9 Attorneys for United States of America

10
                                      UNITED STATES DISTRICT COURT
11
                                    NORTHERN DISTRICT OF CALIFORNIA
12
                                               SAN JOSE DIVISION
13
     UNITED STATES OF AMERICA,                         ) Case No.: CR 11-00683 BLF
14                                                     )           CR 12-00426 BLF
             Plaintiff,                                )
15                                                     ) STIPULATION EXCLUDING TIME UNDER THE
        v.                                             ) SPEEDY TRIAL ACT; [PROPOSED] ORDER
16                                                     )
     CHRISTOPHER DOYON,                                )
17                                                     )
             Defendant.                                )
18                                                     )

19
             It is hereby stipulated by and between counsel for the United States and counsel for the
20
     defendant Christopher Doyon, that time be excluded under the Speedy Trial Act from July 20, 2021
21
     through October 12, 2021.
22
             At the initial appearance held on July 20, 2021, the government and counsel for the defendant
23
     agreed that time be excluded under the Speedy Trial Act so that defense counsel could continue to
24
     prepare, including by reviewing the discovery that the government will produce to him. For this reason
25
     and as further stated on the record at the status conference, the parties stipulate and agree that excluding
26
     time until October 12, 2021 will allow for the effective preparation of counsel. See 18 U.S.C. §
27
     3161(h)(7)(B)(iv). The parties further stipulate and agree that the ends of justice served by excluding
28

     STIPULATION; [PROPOSED] ORDER                     1
     CR 11-00683 BLF/12-00426 BLF
              Case 5:11-cr-00683-BLF Document 107 Filed 07/20/21 Page 2 of 2




 1 the time from July 20, 2021 through October 12, 2021 from computation under the Speedy Trial Act

 2 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A),

 3 (B)(iv).

 4 IT SO STIPULATED.

 5 DATED: 7/20/21                                          Respectfully submitted,

 6                                                         STEPHANIE M. HINDS
                                                           Acting United States Attorney
 7

 8                                                         /s/ Susan Knight
                                                           SUSAN KNIGHT
 9                                                         Assistant United States Attorney
10                                                         /s/ Jay Rorty
11                                                         JAY RORTY
                                                           Counsel for Mr. Doyon
12

13
                                              [PROPOSED] ORDER
14
            Based upon the facts set forth in the stipulation of the parties and the representations made to the
15
     Court on July 20, 2021 and for good cause shown, the Court finds that failing to exclude the time from
16
     July 20, 2021 through October 12, 2021 would unreasonably deny defense counsel and the defendant the
17
     reasonable time necessary for effective preparation, taking into account the exercise of due diligence. 18
18
     U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by excluding the time
19
     from July 20, 2021 to October 12, 2021 from computation under the Speedy Trial Act outweigh the best
20
     interests of the public and the defendant in a speedy trial. Therefore, and with the consent of the parties,
21
     IT IS HEREBY ORDERED that the time from July 20, 2021 through October 12, 2021 shall be
22
     excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).
23
     IT IS SO ORDERED.
24
     DATED:                                        _______________________________________
25                                                 HONORABLE BETH LABSON FREEMAN
                                                   United States District Judge
26

27

28

     STIPULATION; [PROPOSED] ORDER                    2
     CR 11-00683 BLF/12-00426 BLF
